Hodges, J.
The plaintiff sued the Western Union Telegraph Company, alleging that he was run over by a bicycle messenger-boy in 'the service of the company. He did not know how he was hurt, and his witness testified that he (the plaintiff) was struck by “a boy on a wheel;” that “the boy had a blue uniform and a cap of the Western Union Company;” that he “did not know whether it was the-Western Union Company’s wheel or not, but the rider had a uniform on.” Held, that the evidence did not meet the allegations of the petition, and was not sufficient to require a submission of the case to the jury. The court did not err in awarding a nonsuit. Judgment affirmed.